Citation Nr: 1309831	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  05-37 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel






INTRODUCTION

The Veteran had verified active duty from November 1984 to April 1985 and from November 1990 to January 1992.  He also had additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following an April 2010 Board remand that determined that the issue of entitlement to a TDIU rating was raised during the pendency of the Veteran's previously appealed increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The matter was previously before the Board in July 2012 when it was remanded for additional development.  


FINDING OF FACT

It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants entitlement to a TDIU rating, which constitutes a complete grant of the benefits sought on appeal as to that claim.  Therefore, a discussion of VA's duties to notify and assist is unnecessary regarding the claim.  

The Veteran contends that he is entitled to TDIU benefits.  Based on the evidence of record, the Board finds that entitlement to a TDIU based on his service-connected disabilities is warranted.  

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

The Veteran's service-connected disabilities consist of the following: posttraumatic stress disorder (PTSD) to include sleep problems with major depressive disorder and memory loss, rated 70 percent disabling, effective since September 22, 2008; lumbosacral strain with mild retrolisthesis at L4-S1, with mild degenerative joint disease at L4-L5, rated 40 percent disabling, effective since June 8, 1991; irritable bowel syndrome with lactose intolerance, rated 10 percent disabling, effective since June 8, 1991; shortness of breath, rated 10 percent disabling, effective since November 2, 1994; mild incomplete paralysis of the sciatic nerve, right lower extremity, rated 10 percent disabling, effective since November 5, 2009; mild incomplete paralysis of the sciatic nerve, left lower extremity, rated 10 percent disabling, effective since November 5, 2009; and pharyngitis, rated 0 percent disabling, effective since February 27, 1995.  Thus, the Veteran met the threshold schedular requirements for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  

An August 1995 VA psychological report noted the Veteran had a high school education and has worked for five years in the production field.  

An April 2002 VA report noted the Veteran's employment involves the use of a jack hammer.  

A June 2004 VA report noted that due to low back pain the Veteran has had to be careful with activities of daily living and with his job as a product line worker for the Hershey Chocolate Company.  His duties at work include carrying heavy things and he has to be careful so that his back does not get worse.  

On June 2004 VA mental disorders examination, it was noted that the Veteran has done very well occupationally, being steadily employed for the past 14 years at Hershey Foods.  

A January 2006 VA report noted the Veteran's employment involves him being on his feet all day.  

On March 2006 VA Gulf War examination, it was noted that while the Veteran has been able to work at Hershey since his separation from service, he uses an excessive amount of sick leave.  The diagnoses included PTSD, severe, with depression, and cognitive deficit, not otherwise specified.  A Global Assessment of Functioning (GAF) score of 50 was assigned.  

A June 2006 VA report noted the Veteran's educational history included vocational school.  

In a November 2006 statement from A.G., identified as the Veteran's supervisor at Hershey Foods, it was reported that the Veteran's duties included removal of old pipes and old equipment, operating a core bore machine, dismantling and demolition work, operation of a forklift, operation of a truck, and using a jack hammer once or twice for short periods of time (a few hours each time) per week.  

A January 2007 VA report noted the Veteran had noticed increased stress in the workplace.  The company (Hershey Foods) was threatening to lay off workers, and he was concerned that he may no longer have a job there after 17 years of work.  Otherwise, he continued to function well in terms of his work capacity.  A GAF score of 61-70 was assigned.  

A November 2008 VA treatment record noted the Veteran was soon starting new job as an electrician.  

On May 2009 VA PTSD examination, it was noted the Veteran has worked as an electrician since November 2008.  He reported angry outbursts and concentration problems at work that interfere with productivity.  He was assigned a GAF score of 40.  

An August 2009 VA treatment record listed the Veteran's social history included just being laid off from work and that such may be permanent.  An October 2009 VA treatment record noted he was laid off from his job with an electrical contractor two months ago.  

On November 2009 VA spine examination, it was noted the Veteran worked for 18 years at Hershey Foods working a labor job but over time he had increasing problems with low back pain and radiation of pain into his lower extremities.  Because of problems lifting objects over 30 to 40 pounds, he had to quit his employment at Hershey Foods.  He then acquired employment working in housekeeping and with a grounds crew but he had to quit after one year due to back pain.  He then worked as an electrician but was laid off after a short period of time, in part, due to the physical nature of the job.  

On June 2010 VA spine examination, it was noted the Veteran was laid off working as an electrician in August 2009, and that he was currently seeking employment as either a truck driver or doing electrical work.  At the time of the examination, he was performing funerals five days per week.  The examiner noted that although range of motion of the spine was significantly restricted on examination, it was similarly restricted in 1997 and the Veteran was able to be gainfully employed in the interim.  It was further noted that the Veteran's diagnosed lumbar degenerative disc disease and chronic lumbar strain limit his ability to lift more than forty pounds unassisted, to do repetitive bending, twisting or forceful pushing.  However, the examiner opined that the Veteran's diagnosed lumbar spine disabilities would not interfere with his ability to perform sedentary or light work with lifting less than forty pounds, and without repetitive bending.  Hence, it was concluded that the Veteran's back condition does not render him unable to secure or follow a substantially gainful occupation.  

A January 2011 VA treatment record noted the Veteran has been unemployed since 2009.  He is currently doing volunteer work for funeral with the honor guard which he finds therapeutic.  

On May 2011 VA PTSD examination, it was noted the Veteran's PTSD symptoms include, among other things, markedly diminished interest or participation in significant activities, difficulty concentrating, irritability or outbursts of anger, easily losing track of what he is doing, and difficulty remembering newly learned material.  The examiner opined that it was less likely than not that the Veteran's service-connected PTSD renders him unemployable.  However, while he may not be totally unemployable, as a result of the symptoms associated with his PTSD, there is significant occupational impairment.  His periodic explosive episodes have caused problems in previous work environment and would most likely cause similar disruption in any future work environment.  His difficulty with concentration and memory have also made it difficult for him in previous jobs as an electrician.  Furthermore, the Veteran has reported his difficulty with concentration and memory has progressively worsened, and the examiner opined that such would be problematic in a future work environment.  Furthermore, the Veteran's severe depression and suicidal ideation render him largely amotivational and it would be hard for him to muster the energy necessary to garner and sustain gainful employment.  

On May 2011 VA general examination, the examiner indicated that the Veteran had lumbar degenerative disc disease with negative paralysis of the sciatic nerves, bilaterally, based upon electromyography studies and the current examination.  The examiner reported that the condition was stable, medically well controlled, with a normal examination noted, as well as with negative DeLuca v. Brown, 8 Vet. App. 202 (1995), criteria via three to four repetitions.  The examiner remarked that the condition did not and had not precluded physical or sedentary employment.  The examiner also diagnosed chronic lumbar strain that was stable, and medically well controlled, which did not and had not precluded physical or sedentary employment.  Lactose intolerance/irritable bowel syndrome and shortness of breath were also diagnosed at that time.  The examiner reported that both of the conditions were stable, medically well controlled and did not and had not precluded physical or sedentary employment.  The examiner further indicated that the Veteran's pharyngitis was resolved, and reported that the condition did not and had not precluded sedentary employment.  The examiner commented that none of the Veteran's non-psychiatric medical conditions, as detailed above, would preclude physical or sedentary employment based upon the current evaluation.  

On August 2012 VA general examination, the examiner opined that the Veteran's service-connected disabilities alone do not at least as likely as not render him unable to secure or maintain substantially gainful employment.  It was indicated that although he may not tolerate strenuous occupational activities due to his service-connected conditions, he should tolerate most sedentary occupational activities with reasonable and appropriate restrictions and limitations.  It was noted that the type of employment he would be capable of engaging, given his skill and educational background, would include predominantly sedentary activities, with minimal use of the lumbosacral spine region and the bilateral lower extremities; avoiding strenuous activities in general; and avoiding prolonged standing or walking.  It was opined that the Veteran does not tolerate prolonged inactivity of the right lower extremity and the left lower extremity or prolonged standing or walking.  In addition, he does not tolerate prolonged activity or inactivity of the lumbosacral spine or heavy lifting or prolonged standing or walking.  

On August 2012 VA PTSD examination, it was noted that the Veteran had difficulty concentrating, mild memory loss, and impaired judgment.  He was assigned a GAF score of 50.  It was opined that it was less likely than not that the Veteran was totally incapable of securing and maintaining gainful employment.  For an optimal chance for success in a work environment, it was opined that he would need limited contact with other people, and the job would have to not require large short-term memorization.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.  Significantly, the evidence of record reflects that the Veteran's employment history involves physical labor.  In addition, his education includes a high school degree and some vocational school.  He has been unemployed since 2009.  Notably, the June 2010 VA examiner opined that the Veteran's diagnosed lumbar spine disabilities would not interfere with his ability to perform sedentary or light work.  The May 2011 VA general examiner opined that none of the Veteran's non-psychiatric medical conditions, as detailed above, would preclude physical or sedentary employment based upon the current evaluation.  The August 2012 VA general examiner opined that although the Veteran may not tolerate strenuous occupational activities due to his service-connected conditions, he should tolerate most sedentary occupational activities with reasonable and appropriate restrictions and limitations.  However, the May 2011 VA PTSD examiner opined that while the Veteran may not be totally unemployable, as a result of the symptoms associated with his PTSD, there is significant occupational impairment.  In addition, it was opined that his severe depression and suicidal ideation render him largely amotivational and it would be hard for him to muster the energy necessary to garner and sustain gainful employment.  Further, the August 2012 VA PTSD examiner opined that the Veteran would need limited contact with other people, and the job would have to not require large short-term memorization.  Notably, the August 2012 VA PTSD examiner assigned a GAF score of 50, reflecting "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or schools functioning (e.g., no friends, unable to keep a job)" (emphasis added).  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) (4th ed. 1994).  Hence, the Board finds that the evidence shows that the Veteran's service-connected physical disabilities limit him to sedentary employment, and his service-connected PTSD is of such a severity that he would be unable to secure or follow a substantially gainful sedentary occupation.  

Given the evidence of record regarding the severity of the Veteran's service-connected physical disabilities and their impact, as well the evidence regarding the severity of his service-connected PTSD, the various medical opinions of record, and the other evidence of record indicating the Veteran's employment and education history, the Board finds that the evidence shows the Veteran is entitled to an award of a TDIU rating.  Accordingly, the Veteran's appeal of this issue is granted.  


ORDER

TDIU is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.  


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


